Exhibit 10.32
REYNOLDS AMERICAN INC.
EQUITY INCENTIVE AWARD PLAN FOR DIRECTORS OF
REYNOLDS AMERICAN INC.
DEFERRED STOCK UNIT AGREEMENT
 
DATE OF GRANT: ___________________________
W I T N E S S E T H:
     1. Grant. Pursuant to the provisions of the Equity Incentive Award Plan For
Directors of Reynolds American Inc. (the “Plan”) Reynolds American Inc. (the
“Company”) on the above date has granted to
__________________________ (the “Grantee”),
subject to the terms and conditions which follow and the terms and conditions of
the Plan, a Grant of
__________ Deferred Stock Units.
A copy of the Plan has been provided to the Grantee and is made a part of this
Agreement with the same effect as if set forth in the Agreement itself. All
capitalized terms used below shall have the meaning set forth in the Plan,
unless the context requires a different meaning.
     2. Value of Deferred Stock Units. Each Deferred Stock Unit shall be equal
in value to one share of Common Stock.
     3. Dividends. As of the date any dividend is paid to shareholders of Common
Stock, the Grantee shall be credited with additional Deferred Stock Units equal
to the number of shares of Common Stock (including fractions of a share) that
could have been purchased at the closing price of Common Stock on such date with
the dividend paid on the number of shares of Common Stock to which the Grantee’s
Deferred Stock Units are then equivalent. In case of dividends paid in property,
the dividend shall be deemed to be the fair market value of the property at the
time of distribution of the dividend, as determined by the Committee.
     4. Payment of Deferred Stock Units.

  (a)  
Payment of the Grantee’s Deferred Stock Units shall be made either in a lump sum
or in the number of annual installments (not exceeding 10) according to the
election made by the Grantee on the initial election form provided by the
Company to the

 



--------------------------------------------------------------------------------



 



     
Grantee in December 2006. Such election is not irrevocable; provided, however,
that any subsequent election that changes the timing or form of the Grantee’s
previous distribution election must comply with Section 409A of the Code.
    (b)  
Distribution of the Grantee’s Deferred Stock Units shall be made in cash or
stock. If distribution is made in cash, the amount of distribution shall be
determined by multiplying the number of Deferred Stock Units attributable to the
installment by the average of the closing price in Common Stock on each business
day in the month of December immediately prior to the year in which the
installment is to be paid.
    (c)  
In the event the Grantee has elected to receive distribution of his or her
Deferred Stock Units in more than one installment, the amount of each
installment shall be determined by multiplying the remaining number of Deferred
Stock Units by a fraction, the numerator of which is one, and the denominator of
which is the number of installments yet to be paid.

     5. Transferability. Other than as specially provided in the Plan with
regard to the death of the Grantee, this Agreement and any benefit provided or
accruing hereunder shall not be subject in any manner to anticipation,
alienation, sale, transfer, assignment, pledge, encumbrance or charge; and any
attempt to do so shall be void. No such benefit shall, prior to receipt thereof
by the Grantee, be in any manner liable for or subject to the debts, contracts,
liabilities, engagements or torts of the Grantee.
     6. Consideration to the Company. In consideration of the Grant by the
Company, the Grantee agrees to render faithful and efficient services to the
Company, with such duties and responsibilities as the Company shall from time to
time prescribe. Nothing in this Agreement or in the Plan shall confer upon the
Grantee any right to continue in the service of the Company as a director or in
any other capacity or shall interfere with or restrict in any way the rights of
the Company and its shareholders, which are hereby expressly reserved, in
connection with the removal of the Grantee from the Board of Directors of the
Company at any time for any reason whatsoever, with or without cause, subject to
applicable law and the Company’s articles of incorporation and bylaws.
     7. Application of Laws. The Grant and the obligations of the Company
hereunder shall be subject to all applicable laws, rules and regulations and to
such approvals of any governmental agencies as may be required. This Agreement
is intended to comply with Section 409A of the Code and shall be construed and
interpreted in accordance with such intent.
     8. Taxes. Any taxes required by federal, state, or local laws to be
withheld by the Company on the grant or payment of Deferred Stock Units shall be
paid to the Company before payment of the Deferred Stock Units is made to the
Grantee.
     9. Notices. Any notices required to be given hereunder to the Company shall
be addressed to the Corporate Secretary, Reynolds American Inc., P. O. Box 2990,
401 North Main Street, Winston-Salem, NC 27102-2990, and any notice required to
be given hereunder to the Grantee shall be sent to the Grantee’s address as
shown on the records of the Company.

 



--------------------------------------------------------------------------------



 



     10. Administration and Interpretation. In consideration of the Grant, the
Grantee specifically agrees that the Committee shall have the exclusive power to
interpret the Plan and this Agreement and to adopt such rules for the
administration, interpretation and application of the Plan and Agreement as are
consistent therewith and to interpret or revoke any such rules. All actions
taken and all interpretation and determinations made by the Committee shall be
final, conclusive, and binding upon the Grantee, the Company and all other
interested persons. No member of the Committee shall be personally liable for
any action, determination or interpretation made in good faith with respect to
the Plan or the Agreement. The Committee may delegate its interpretive authority
to an officer or officers of the Company.
     11. Other Provisions.

  (a)  
Titles are provided herein for convenience only and are not to serve as a basis
for interpretation of the Agreement.
    (b)  
This Agreement may be amended only by a writing executed by the parties hereto
which specifically states that it is amending this Agreement.
    (c)  
THE LAWS OF THE STATE OF NORTH CAROLINA SHALL GOVERN THE INTERPRETATION,
VALIDITY AND PERFORMANCE OF THE TERMS OF THIS AGREEMENT, REGARDLESS OF THE LAW
THAT MIGHT BE APPLIED UNDER PRINCIPLES OF CONFLICTS OF LAWS.

     IN WITNESS WHEREOF, the Company, by its duly authorized officer, and the
Grantee have executed this agreement as of the Date of Grant first above
written.

             
 
          REYNOLDS AMERICAN INC.
 
           
 
           
 
      By:    
 
           
 
          Authorized Signatory
 
           
 
           
 
           
 
          Grantee
 
           
 
           
Date:
           
 
           
 
            Grantee’s Taxpayer Identification Number:        
 
           
 
                     
 
            Grantee’s Home Address:        
 
           
 
                     
 
                     

 